The Attorney                General       of Texas
                                              May 7,   1979
MARK WHITE
Attorney General


                   Honorable.Bob Armstrong                    Opinion No. Ri+18
                   CommisMoner
                   General Land Office                        Re: Whether land devised to the
                   Austin, Texas 78701                        state by will is part of the
                                                              Permanent School Fund.

                   Dear Commissioner Armstrong:

                         You ask whether land devised to the State of Texas under an
                   individual’s will becomes a part of the Permanent School Fund of Texas.
                   You state that, under the terms of the will, the state is the recipient of a
                   309.17acre tract of land in Travis County.

                         It is well established that, in the absence of any statutory or
                   constitutional prohibition, the State ‘of Texas may receive property by
                   devise. YConle v. Da                           156 S.W. 197, 200 (Tex. 1913).
                   See Gpinkm of the Justices, 251 A.2d 330 (N.H. 1969). We have discovered no
                   constitutional or statutory provision which precludes acceptance of the
                   bequest, nor which provides for its specific disposition. Neither was the
                   bequest made to a specific state agency nor directed to a specific purpose.

                         Beginning as early as 1699~theJegislature has, however, consistently
                   demonstrated its clear intent that all state lands not designated to a specific
                   agency should become a part of the Permanent School Fund. The successor
                   to the 1699statute declares:

                              (a)   The permanent school fund, which shall
                                    constitute a perpetual endowment for the public
                                    free schools of this state, shsll consist of:

                                    . . . .

                                    (2)       AR the unappropriated public domain
                                              remaining in Texas, including all land
                                              recovered by the state & -suit or
                                              otherwise.. . .




                                                  p. '51
                                                                                      .        .




Honorable Bob Armstrong     -   Page Two        (~~-18)



Education Code S 15.01(emphasii added). In the Coastal Public Lands ManagementAct of
1973, the legislature provided for the disposition of certain kinds of gifts of interests in
land:

           (a)   The [School Land1board may accept gifts of interests in land,
                 and these interests shall become part of the permanent school
                 fund unless otherwise designated by the grantor.

           (b)   At the discretion of the board, the land may be managed as if
                 it were coastal public land within the meanifig of this
                 chapter.

Nat. Res. Code S 33.057. Likewise, article 3281,V.T.C.S., indicates a similar intent with
regsrd to escheated lands:

           All lands heretofore or hereafter escheated to the State of Texas
           by provisions of this Title are hereby dedicated, appropriated and
           set apart to the Permanent Free School Fund of the State of
           Texas. . . .

      We believe that, considered together, these statutes furnish ample evidence of a
consistent state policy that lands not designated to a specific agency should be deemed to
belong to the Permanent School Fund. Accordingly, it is our opinion that land devised to
the State of Texas under the terms of’an individual’swill becomes a part of the Permanent
School Fund of Texas.                          ,.

                                      SUMMARY

           Land devised to the State of Texas under the terms of an
           individual’s will and not designated to a particular use becomes a
           part of the Permanent School Fundof Texas.




                                           -MARK     WHITE
                                            Attorney General of Texas

JOHN W. FAINTER,JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Milton Richardson
and Rick Gilpin
Assistant Attorneys General



                                           p.    52
Honorable Bob Armstrong     -   Page Three    (MW-18)




APPROVED:
OPINIONCOMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Rick Gilpin
William G Reid
Milton Richardson
Bruce Youngblood




                                       p.    53